DETAILED ACTION
This action is in response to the request for continuing examination received December 28, 2020. After consideration of applicant's amendments and/or remarks:
Claims 1-8 and 11-20 are rejected under 35 USC § 103.
Claims 9 and 10 are objected to as an allowable dependent claim.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura, U.S. PG-Publication No. 2018/0157468 A1, in view of Silk et al., U.S. PG-Publication No. 2019/0138588 A1, further in view of Ellis et al., U.S. PG-Publication No. 2018/01293372 A1.

Claim 1
Stachura discloses a computing system comprising: a processor; and memory storing instructions executable by the processor. Stachura discloses a "webifier system" for generating "an interactive web application comprising at least one web page." Stachura, ¶ 17. The webifier system is comprised of a processor and "memory storing instructions . . . to generate an interactive software application," evaluate a spreadsheet, obtain "one or more data sources within the spreadsheet," extract "data records from the data sources identified within the spreadsheet," and "generate a particular web page of the interactive software application based [on] the extracted data records." Id. at ¶ 29.
	 Stachura discloses wherein the instructions, when executed cause the computing system to: generate a first document by a first content generation application. The webifier software comprises "a standalone application" that accepts as input a spreadsheet data file and generates as output a web application. Id. at ¶ 71. Figure 2 illustrates a "method of generating a software application" using the webifier software. At step 205, the method analyzes a spreadsheet "to identify one or more user interface templates." At step 209, the method generates "one or more web pages" based on the identified one or more user interface templates. Id. at ¶¶ 72-78. Accordingly, Stachura discloses instructions to generate one or more webpages (i.e. a first document) using a standalone webifier software application (i.e. a first content generation application).
	Stachura discloses identify spreadsheet content in a source spreadsheet document, corresponding to a spreadsheet application, different from the first content generation application. At step 201, a user "may create and/or edit a spreadsheet using the spreadsheet software application of the designer's choice." Id. at ¶ 72 (See Also ¶¶ 61-62 describing spreadsheet software applications, e.g. MICROSOFT EXCEL). At step 203, the webifier Id. at ¶ 73. Accordingly, Stachura discloses instructions to identify data sources and data records in a spreadsheet (i.e. identify spreadsheet content), wherein the spreadsheet is created and/or edited in a separate spreadsheet application (e.g. Excel) different from the standalone webifier software application.
	Stachura discloses restructure the spreadsheet content into restructured content. At step 209, the user interface templates used to generate one or more web pages "may define "one or more data sources for inclusion on a web page," wherein the web page is "populated with data from the web data store meeting the criteria set forth in the user interface template." Id. at ¶ 76. The identified data records are "formatted according to one or more user interface templates," wherein the user interface templates define formatting "such as font formats, cell size, and/or any suitable display formatting." Id. at ¶¶ 11-12; 74. Figure 3A illustrates a computer system 350 comprising webifier logic 353. A designer creates a "record sheet" and "template sheet" using "spreadsheet application 354," and the webifier logic stores a spreadsheet definition in memory 351. The designer creates or make changes to a destination page configuration "in a browser 355." The webifier logic 353 retrieves the spreadsheet definition from memory 351 and "converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and references values from the record sheet identified based on the template sheets." The html destination page is sent for display to a visitor in browser 356. Id. at ¶¶ 81-83; 420-422; Figs.3A-B. Accordingly, Stachura discloses a system for converting (i.e. restructuring) spreadsheet content (354) into html web page content (356) generated using webifier logic 353 (i.e. first content generation application).
instruct a display device to display the restructured content in the first document. In one embodiment, the "webifier system may generate . . . content for display by a mobile device or mobile application." Id. at ¶ 40. Each web page is rendered at an end-user browser, wherein the web page is populated with spreadsheet content data upon rendering. Id. at ¶ 76; Fig. 3A (browser 356).
	Stachura discloses automatically generate first document metadata, of the first document. Stachura discloses using "virtual sheets" to reference spreadsheet cells, such that a virtual view is "automatically synchronized to display content of a corresponding cell, and may identically reflect all changes to the corresponding cell." Virtual sheets enable a designer to "specify options to control . . . formatting changes" and "to control which directions changes are permitted to be reflected . . . with direct data values." In short, "[c]ontent of virtual sheets [are] automatically kept in sync to be identical with cell content of another sheet."  And "consist of indirect views to other data sources such as one or more other row-record sheets, external database sources, and/or instances of sheet-records, and/or columns with direct data values and formulas." Id. at ¶¶ 192-193. For example, when a designer creates a page referencing a template, the webifier system "without further involvement from the designer automatically generate a virtual row-record sheet." Id. at ¶ 202. The virtual sheet comprises "automatically generated metadata associated with elements such as tables, columns, rows, or individual data values," and "unique identifiers for the elements, timestamps, identifiers of associated pages, or identifiers of related other sheets." Id. at ¶ 204. Accordingly, Stachura discloses automatically generating metadata (i.e. metadata in the virtual sheet) that uniquely identifies elements of spreadsheet data (e.g. tables, columns, rows, or individual data values) for use in a page (i.e. first document) created by a designer.
that includes a link to the spreadsheet content in the source spreadsheet document; and refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document.
	Silk discloses first document metadata, of the first document, that includes a link to the spreadsheet content in the source spreadsheet document. Silk discloses a "collaborative content management system" that embeds spreadsheet cell data value "into a document" and "displays the document . . . such that the . . . data value is displayed within the document." Silk, ¶ 5. Figure 7 illustrates an embodiment wherein "a selected portion of a spreadsheet" is embedded into a collaborative content item document (i.e. a first document). Id. at ¶ 105. Figure 11 illustrates another embodiment wherein a user restructures spreadsheet data, such that a spreadsheet cell data value is "embedded within a document other than a spreadsheet (e.g., a word processing document, a presentation document, etc.)" Id. at ¶¶ 124-129. The system comprises a metadata module 418 for managing external metadata associated with a collaborative content item (CCI) document, wherein the external metadata comprises "identifying information (e.g. unique identifier, content pointer)." Id. at ¶¶ 66; 68. In the FIG. 7 example, the spreadsheet portion 710 is referenced by including "a spreadsheet identifier, a spreadsheet location (such as a file directory location or a URL), and identifier for the portion 710, and an identity of each cell corresponding to the portion." This reference is included "within metadata of the collaborative content item in conjunction with a location within the collaborative content item where the spreadsheet portion will be embedded" within the document. Id. at ¶ 107. Accordingly, Silk discloses a collaborative content item (i.e. first document) with embedded spreadsheet data and 
	Silk discloses refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and the embedded spreadsheet 730 are applied to the other in real-time" (i.e. changes are refreshed in real-time), or are applied "in response to a triggering event." Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically generated metadata of Stachura to incorporate metadata comprising a link to source spreadsheet data as taught by Silk. One of ordinary skill in the art would be motivated to integrate the metadata comprising a link to 
	Stachura-Silk does not expressly disclose generate a first application user interface display of the first content generation application, wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document; and generate a display element in the first application user interface display that includes the restructured content in the first document.
	Ellis discloses generate a first application user interface display of the first content generation application. Ellis discloses a method for "producing a data insight object for a target data dataset … for presentation to a user." Ellis, ¶ 4. The method is performed in data visualization environment 100 comprising user platform 110, insight platform 120, and insight sources 130. The user platform 110 "provides user interface to application 111," wherein "application 111 might comprise a spreadsheet … presentation application." Id. at ¶¶ 22-23; FIG. 1. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document. User platform 110 further comprises insight module 114 that "can interface with Id. at ¶¶ 23-24. Insight module 114 "provides for enhanced user interface elements" such as dialog box 220 including "candidate insight objects 221-223 … generated responsive to a user selecting an insight trigger icon or entering an insight analysis command." Id. at ¶ 32; FIG. 2; See Also ¶ 48; FIG. 3 (user interface 313 includes insight interface 311 that is "selected by a user to trigger processing of the dataset included in the spreadsheet"). The user act of selecting an "insight trigger icon" is the act of user actuating a user input mechanism to trigger generation of a data insight object (i.e. content in the first document). 
	Ellis discloses generate a display element in the first application user interface display that includes the restructured content in the first document. A user designates target data sets, and invokes "insight service 121 to process the target datasets and generate one or more candidate … insight objects." Insight objects include "extensions of typical analytic objects, such as charts, graphs, tables, pivot tables, data descriptions, and other … document presentation elements." Id. at ¶¶ 25-27. Figure 2 illustrates a user interface display comprising "insight dialog box 220 that include candidate insight objects 221-223 … generates responsive to a user selecting an insight trigger icon." Id. at ¶ 32. The user can "select a desired insight object … for insertion into a spreadsheet or other document." Id. at ¶ 36; FIG. 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk to incorporate actuating a user element to generate insight objects for document presentations as taught by Ellis. One of 

Claim 4
	Ellis discloses identify data in the spreadsheet content in the source spreadsheet document. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Ellis, ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses generate a relevance metric indicative of a relevance of the data to the first document. Ellis discloses that the "insight results can be ranked according to relevance to the user, based on … statistical relevance selections." Id. at ¶ 35. The "ordering or ranking of each insight object can be established based on a relevance score … to the … target dataset," wherein "key insights relevant to the user are ranked higher according to an associated score than other insights." Id. at ¶ 37.
	Ellis discloses generate the restructured content based on the relevance metric. Ellis discloses generating restructured content comprising rationales 232, wherein the "rationales can include a brief description on why the insight was relevant … for the user." Id. at ¶ 39. The Id. at ¶ 45.

Claim 5
	Ellis discloses generate the relevance metric based on a comparison of first subject matter in the spreadsheet content to second subject matter in the first document. The relevance score/level is determined using "insight knowledge … synthesized from various data sources and used when the insight objects are generated." The analysis comprises "[m]achine learning of past data analysis activities, past insights that are employed, and past rankings compared to past selections by users." Id. at ¶ 37. In one embodiment, "data analysis preferences derived from past data analysis might indicate that bar chart types are preferred from the previous quarter of sales activity." Id. at ¶ 39.

Claim 6
	Ellis discloses generate a display element that represents the relevance metric and includes a user input mechanism associated with the relevance metric. Ellis discloses generating restructured content comprising rationales 232, wherein the "rationales can include a brief description on why the insight was relevant … for the user." Ellis, ¶ 39. The insight interface "can present a relevance rationale for each of the data insight candidates that indicates … an explanation for inclusion." Id. at ¶ 45. Figure 6 illustrates an embodiment user interface comprising action 546 for executing insight export process 620.
	Ellis discloses restructure the spreadsheet content into the restructured content based on user actuation of the user input mechanism. Actuating the "tell this story" action exports the Id. at ¶¶ 68-69. Figure 6 illustrates an insight dialog box (i.e. display element) presenting an insight deemed relevant by the relevance metric, and includes a user input mechanism for exporting the insight by restructuring the data for a presentation application (e.g. button 641 in element 546).

Claim 7
	Ellis discloses wherein the first application user interface display comprises a conversational user interface (UI) element configured to provide a dialog sequence, and the instructions cause the computing system to control the dialog sequence in the conversation UI element based on user input. Ellis discloses that the insight dialog box 230 "can include various questions that a user can ask about the insight object presently presented to the user" (e.g. 231, 240-243). Ellis, ¶ 38.
	Ellis discloses identify the spreadsheet content in the source spreadsheet based on a first user input in the dialog sequence. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses identifying a restructuring criterion based on a second user input in the dialog sequence. The question dialog can present "what if" questions "related to changing data points, portion of datasets, graph properties, time properties, or other changes." The changes Id. at ¶ 40. Accordingly, Ellis discloses user input indicating iterative and feedback based data changes.
	Ellis discloses restructure the spreadsheet content in to the restructured content based on the restructuring criterion. Ellis discloses that "[c]hanges to the datasets, such as updated data, improved forecasts, or new data, can prompt automatic changes to the already-generated insight objects." Id. at ¶¶ 45-46.

Claim 8
	Ellis discloses wherein the content generating application comprises a slide presentation application and wherein the instructions cause the computing system to: generate slide content based on the restructured content and add the generated slide content to slides in the first document. Actuating the "tell this story" action exports the display insight objects from the spreadsheet content into a restructured form. In one embodiment, "presentation application 641" is used and "[p]resentation slides can be generated by insight export process 620." Ellis, ¶¶ 68-69. Figure 6 illustrates an insight dialog box (i.e. display element) presenting an insight deemed relevant by the relevance metric, and includes a user input mechanism for exporting the insight by restructuring the data for a presentation application (e.g. button 641 in element 546).

Claim 11
	Silk discloses wherein the instructions cause the computing system to detect a refresh trigger corresponding to a refresh operation of the restructured content; and identify the source spreadsheet document corresponding to the refresh operation. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and the embedded spreadsheet 730 are applied to the other in real-time" (i.e. changes are refreshed in real-time), or are applied "in response to a triggering event." Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.
	Silk discloses access the source spreadsheet document using the link to the source spreadsheet document; identify the change to the spreadsheet content in the source spreadsheet document; and refresh the restructured content based on the change to the spreadsheet content in the source spreadsheet document. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.

Claims 12 and 15-18
	Claims 12 and 15-17 recite a method comprising steps for performing the functions of the system recited in claims 1, 4, 5, 7, and 11. Accordingly, claims 12 and 15-18 are rejected as indicated in the rejection of claims 1, 4, 5, 7, and 11.



Claims 2-3, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura, U.S. PG-Publication No. 2018/0157468 A1, in view of Silk et al., U.S. PG-Publication No. 2019/0138588 A1, further in view of Ellis et al., U.S. PG-Publication No. 2018/01293372 A1, further in view of Dang et al., U.S. PG-Publication No. 2017/0177559 A1.

Claim 2
	Dang discloses wherein the instructions cause the computing system to receive, from the spreadsheet application, an insight corresponding to the spreadsheet content in the source spreadsheet document, the insight being indicative of a correlation between data in a predefined data set in the source spreadsheet document. Dang discloses systems and methods for "automatically identifying insights from a dataset and presenting the insights ranked by importance" using "a ranking system operable to determine the strongest insights within a given insight type (e.g., correlations, linear trends, etc.)." Dang, ¶¶ 5-6. The system comprises a recognizer 110 "configured to perform operations relating to parsing input data 105, recognizing different data types and structures, and automatically matching these data types and structures with specific analysis types that correspond to them." Id. at ¶¶ 25-27. The insights are generated by a spreadsheet application (e.g. Excel). Id. at ¶ 23.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk-Ellis to incorporate generating insights from a spreadsheet data as taught by Dang. One of ordinary skill in the art would be motivated to integrate generating insights from spreadsheet data into Stachura-Silk-Ellis, with a reasonable expectation of success, in order to help common users with limited knowledge of principles of statistical graphics or data analysis to determine meaningful analysis data. Dang, ¶¶ 3-4.

Claim 3
	Dang discloses wherein the restructured content includes a textual description representing the insight. Dang discloses an insight presentation engine "operable to automatically generate charts that visually describe each insight and natural language text that describes each insight." Dang, ¶ 8, 42.


Claims 13-14
	Claims 13-14 recite a method comprising steps for performing the functions of the system recited in claims 2-3. Accordingly, claims 13-14 are rejected as indicated in the rejection of claims 2-3.

Claim 19
	Stachura discloses a computing system comprising: a processor; and memory storing instructions executable by the processor. Stachura discloses a "webifier system" for generating "an interactive web application comprising at least one web page." Stachura, ¶ 17. The webifier system is comprised of a processor and "memory storing instructions . . . to generate an interactive software application," evaluate a spreadsheet, obtain "one or more data sources within the spreadsheet," extract "data records from the data sources identified within the spreadsheet," and "generate a particular web page of the interactive software application based [on] the extracted data records." Id. at ¶ 29.
wherein the instructions, when executed provide: content generating application logic configured to generate a first document corresponding to a first content generation application. The webifier software comprises "a standalone application" that accepts as input a spreadsheet data file and generates as output a web application. Id. at ¶ 71. Figure 2 illustrates a "method of generating a software application" using the webifier software. At step 205, the method analyzes a spreadsheet "to identify one or more user interface templates." At step 209, the method generates "one or more web pages" based on the identified one or more user interface templates. Id. at ¶¶ 72-78. Accordingly, Stachura discloses instructions to generate one or more webpages (i.e. a first document) using a standalone webifier software application (i.e. a first content generation application).
	Stachura discloses spreadsheet content ingestion and transformation logic, configured to identify spreadsheet content in a source spreadsheet document, corresponding to a spreadsheet application, different from the first content generation application. At step 201, a user "may create and/or edit a spreadsheet using the spreadsheet software application of the designer's choice." Id. at ¶ 72 (See Also ¶¶ 61-62 describing spreadsheet software applications, e.g. MICROSOFT EXCEL). At step 203, the webifier software automatically analyzes a spreadsheet "to identify data sources and data records." Id. at ¶ 73. Accordingly, Stachura discloses instructions to identify data sources and data records in a spreadsheet (i.e. identify spreadsheet content), wherein the spreadsheet is created and/or edited in a separate spreadsheet application (e.g. Excel) different from the standalone webifier software application.
	Stachura discloses restructure the spreadsheet content into restructured content. At step 209, the user interface templates used to generate one or more web pages "may define "one or more data sources for inclusion on a web page," wherein the web page is "populated with data Id. at ¶ 76. The identified data records are "formatted according to one or more user interface templates," wherein the user interface templates define formatting "such as font formats, cell size, and/or any suitable display formatting." Id. at ¶¶ 11-12; 74. Figure 3A illustrates a computer system 350 comprising webifier logic 353. A designer creates a "record sheet" and "template sheet" using "spreadsheet application 354," and the webifier logic stores a spreadsheet definition in memory 351. The designer creates or make changes to a destination page configuration "in a browser 355." The webifier logic 353 retrieves the spreadsheet definition from memory 351 and "converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and references values from the record sheet identified based on the template sheets." The html destination page is sent for display to a visitor in browser 356. Id. at ¶¶ 81-83; 420-422; Figs.3A-B. Accordingly, Stachura discloses a system for converting (i.e. restructuring) spreadsheet content (354) into html web page content (356) generated using webifier logic 353 (i.e. first content generation application).
	Stachura discloses instruct a display device to display the restructured content in the first document. In one embodiment, the "webifier system may generate . . . content for display by a mobile device or mobile application." Id. at ¶ 40. Each web page is rendered at an end-user browser, wherein the web page is populated with spreadsheet content data upon rendering. Id. at ¶ 76; Fig. 3A (browser 356).
	Stachura discloses link generator logic configured to generate first document metadata, of the first document. Stachura discloses using "virtual sheets" to reference spreadsheet cells, such that a virtual view is "automatically synchronized to display content of a corresponding cell, and may identically reflect all changes to the corresponding cell." Virtual sheets enable a designer to Id. at ¶¶ 192-193. For example, when a designer creates a page referencing a template, the webifier system "without further involvement from the designer automatically generate a virtual row-record sheet." Id. at ¶ 202. The virtual sheet comprises "automatically generated metadata associated with elements such as tables, columns, rows, or individual data values," and "unique identifiers for the elements, timestamps, identifiers of associated pages, or identifiers of related other sheets." Id. at ¶ 204. Accordingly, Stachura discloses automatically generating metadata (i.e. metadata in the virtual sheet) that uniquely identifies elements of spreadsheet data (e.g. tables, columns, rows, or individual data values) for use in a page (i.e. first document) created by a designer.
	However, Stachura does not expressly disclose first document metadata that include a link to the spreadsheet content in the source spreadsheet document; and refresh logic configured to refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document.
	Silk discloses first document metadata, of the first document, that include a link to the spreadsheet content in the source spreadsheet document. Silk discloses a "collaborative content management system" that embeds spreadsheet cell data value "into a document" and "displays the document . . . such that the . . . data value is displayed within the document." Silk, ¶ 5. Figure 7 illustrates an embodiment wherein "a selected portion of a spreadsheet" is embedded into a Id. at ¶ 105. Figure 11 illustrates another embodiment wherein a user restructures spreadsheet data, such that a spreadsheet cell data value is "embedded within a document other than a spreadsheet (e.g., a word processing document, a presentation document, etc.)" Id. at ¶¶ 124-129. The system comprises a metadata module 418 for managing external metadata associated with a collaborative content item (CCI) document, wherein the external metadata comprises "identifying information (e.g. unique identifier, content pointer)." Id. at ¶¶ 66; 68. In the FIG. 7 example, the spreadsheet portion 710 is referenced by including "a spreadsheet identifier, a spreadsheet location (such as a file directory location or a URL), and identifier for the portion 710, and an identity of each cell corresponding to the portion." This reference is included "within metadata of the collaborative content item in conjunction with a location within the collaborative content item where the spreadsheet portion will be embedded" within the document. Id. at ¶ 107. Accordingly, Silk discloses a collaborative content item (i.e. first document) with embedded spreadsheet data and metadata for the collaborative content item comprising a file directory location or URL (i.e. a link) referencing data in a source spreadsheet document.
	Silk discloses refresh logic configured to refresh, using the link in the first document metadata, the restructured content based on a change to the spreadsheet content in the source document. Silk discloses that the collaborative content management system "can receive an edit to one or more cells included within the spreadsheet," and the system "then automatically updates the document." Id. at ¶ 5. The system enables "bi-directional synchronization between the spreadsheet portion 710 and the embedded spreadsheet portion 730," wherein Figure 7 illustrates that portion 710 is spreadsheet content and portion 730 is restructured spreadsheet content embedded within a document 700. Changes to "one of the spreadsheet portion 710 and Id. at ¶ 108 (See Also ¶ 127; Fig.11— describing updating a content item 1150 in response to an edit made in the spreadsheet 1100). The document includes "a pointer within the document to the target location of the data value, identifying the spreadsheet and the cell that the data value is from." Id. at ¶ 129 (See Also ¶ 107— describing that the spreadsheet reference identifier is included "within metadata of the collaborative content item").  Further, FIG. 12 illustrates a method flowchart for updating a data value from a spreadsheet cell embedded in a document in response to receiving an edit modifying the data value in the source spreadsheet. Id. at ¶ 130.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically generated metadata of Stachura to incorporate metadata comprising a link to source spreadsheet data as taught by Silk. One of ordinary skill in the art would be motivated to integrate the metadata comprising a link to source spreadsheet data into Stachura, with a reasonable expectation of success, in order to automatically update a document containing linked spreadsheet data in real-time which "ensure[s] the data within the document is up-to-date," simplifies data management "resulting in a better user experience," and "decrease[s] the changes of data errors within documents." Silk, ¶ 125.
	Stachura-Silk does not expressly disclose generate a first application user interface display of the first content generation application, wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document; and generate a display element in the first application user interface display that includes the restructured content in the first document.
generate a first application user interface display of the first content generation application. Ellis discloses a method for "producing a data insight object for a target data dataset … for presentation to a user." Ellis, ¶ 4. The method is performed in data visualization environment 100 comprising user platform 110, insight platform 120, and insight sources 130. The user platform 110 "provides user interface to application 111," wherein "application 111 might comprise a spreadsheet … presentation application." Id. at ¶¶ 22-23; FIG. 1. A user of application 111 "indicate[s] a set of data or target dataset for which data analysis is desired." Id. at ¶ 27. In one embodiment, a "user can select a range of cells … associated with the dataset to perform insight processing." Id. at ¶¶ 65. Figure 5 illustrates the user selecting a range of cells in a user interface display of a content generation application.
	Ellis discloses wherein the first application user interface display includes: the first document; and a content generation user input mechanism actuatable to generate content in the first document. User platform 110 further comprises insight module 114 that "can interface with insight platform 120." Insight platform 120 provides insight service 121 for processing the indicated target dataset "to establish data insight objects … that can include graphical visualization portions, data descriptions or conclusions/summaries, object metadata, as well as the underlying datasets." Id. at ¶¶ 23-24. Insight module 114 "provides for enhanced user interface elements" such as dialog box 220 including "candidate insight objects 221-223 … generated responsive to a user selecting an insight trigger icon or entering an insight analysis command." Id. at ¶ 32; FIG. 2; See Also ¶ 48; FIG. 3 (user interface 313 includes insight interface 311 that is "selected by a user to trigger processing of the dataset included in the spreadsheet"). The user act of selecting an "insight trigger icon" is the act of user actuating a user input mechanism to trigger generation of a data insight object (i.e. content in the first document). 
generate a display element in the first application user interface display that includes the restructured content in the first document. A user designates target data sets, and invokes "insight service 121 to process the target datasets and generate one or more candidate … insight objects." Insight objects include "extensions of typical analytic objects, such as charts, graphs, tables, pivot tables, data descriptions, and other … document presentation elements." Id. at ¶¶ 25-27. Figure 2 illustrates a user interface display comprising "insight dialog box 220 that include candidate insight objects 221-223 … generates responsive to a user selecting an insight trigger icon." Id. at ¶ 32. The user can "select a desired insight object … for insertion into a spreadsheet or other document." Id. at ¶ 36; FIG. 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk to incorporate actuating a user element to generate insight objects for document presentations as taught by Ellis. One of ordinary skill in the art would be motivated to integrate actuating a user element to generate insight objects for document presentations into Stachura-Silk, with a reasonable expectation of success, in order to satisfy a "need to augment a user ability to make sense and use increasing sources and volumes of data" and to generate "[a]utomatic insights … that are tailored to the data styles, usage modalities, and particular data 'languages' used by a user or organization." See Ellis, ¶¶ 18-19.
	Stachura-Silk-Ellis does not expressly disclose native insight identifier logic configured to receive from the spreadsheet application, an insight corresponding to the spreadsheet content in the source spreadsheet document, the insight being indicative of a correlation among data in a predefined data set in the source spreadsheet document; and insight conversion logic configured to generate the restructured content based on the insight, by generating a textual description of the insight. 
	Dang discloses native insight identifier logic configured to receive from the spreadsheet application, an insight corresponding to the spreadsheet content in the source spreadsheet document, the insight being indicative of a correlation among data in a predefined data set in the source spreadsheet document. Dang discloses systems and methods for "automatically identifying insights from a dataset and presenting the insights ranked by importance" using "a ranking system operable to determine the strongest insights within a given insight type (e.g., correlations, linear trends, etc.)." Dang, ¶¶ 5-6. The system comprises a recognizer 110 "configured to perform operations relating to parsing input data 105, recognizing different data types and structures, and automatically matching these data types and structures with specific analysis types that correspond to them." Id. at ¶¶ 25-27. The insights are generated by a spreadsheet application (e.g. Excel). Id. at ¶ 23.
	Dang discloses insight conversion logic configured to generate the restructured content based on the insight, by generating a textual description of the insight. Dang discloses an insight presentation engine "operable to automatically generate charts that visually describe each insight and natural language text that describes each insight." Dang, ¶ 8, 42.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transforming spreadsheet data for inclusion in a presentation document of Stachura-Silk-Ellis to incorporate generating insights from a spreadsheet data as taught by Dang. One of ordinary skill in the art would be motivated to integrate generating insights from spreadsheet data into Stachura-Silk-Ellis, with a reasonable expectation of success, in order to help common users with limited knowledge of 
	
Claim 20
	Ellis discloses wherein the content generating application comprises a slide presentation application, and wherein the spreadsheet content ingestion and transformation logic comprises: slide content generator logic configured to generate slide content for slides in the first document based on the restructured content; and a slide sequence generator configured to generate a slide sequence for the slides in the first document based on the restructured content. Actuating the "tell this story" action exports the display insight objects from the spreadsheet content into a restructured form. In one embodiment, "presentation application 641" is used and "[p]resentation slides can be generated by insight export process 620." Ellis, ¶¶ 68-69. Figure 6 illustrates an insight dialog box (i.e. display element) presenting an insight deemed relevant by the relevance metric, and includes a user input mechanism for exporting the insight by restructuring the data for a presentation application (e.g. button 641 in element 546).


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Ellis et al., U.S. PG-Publication No. 2018/0129372 A1.
Applicant’s arguments, see remarks filed 09/28/2020 on page 12 with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 under 35 USC § 103 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 13, 2021